Per Curiam.

This is an appeal from an order denying a motion to dismiss a discovery proceeding for lack of jurisdiction or in the alternative limit the inquiry to matters within the jurisdiction of the Surrogate’s Court.
We are of the opinion that the circumstances warrant an examination of broad scope into appellant’s handling of trust assets and his knowledge relating to the use and disposition of trust property. It may be that some of the items of examination in the present discovery proceeding would more appropriately be encompassed within an examination of a witness in connection with an examination of the trustee, but there is no need for separating or duplicating the inquiries. A caveat is sufficient, if necessary, that no turn-over order may issue in the discovery proceeding beyond any which might properly come within the jurisdiction of the Surrogate in such a proceeding.
As the examination is to be held before the Surrogate, we feel that it is unnecessary to define the scope of the examination except as above suggested.
The order appealed from should be affirmed, with $20 costs and disbursements. Peek, P. J., Callahan, Breitel, Bastow and Rabin, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements to the respondent, and parties filing briefs other than the appellant.